   Case 5:21-cr-50076-JLV Document 1 Filed 04/22/21 Page 1 of 1 PageID #: 1


                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                WESTERN DIVISION



UNITED STATES OF AMERICA,                    CR                C'R- Sconb
                   Plaintiff,                REDACTED INDICTMENT


      vs.                                   Maiming
                                            (18 U.S.C. §§ 114 and 1153)
RANDY LITTLE MOON,
                                            Assault Resulting in Serious Bodily
                   Defendant.               Injury
                                            (18 U.S.C. §§ 113(a)(6) and 1153)


      The Grand Jury charges:

                                     COUNT I

      On or about April 1, 2020, near Wounded Knee, in Indian country, in the

District of South Dakota, the defendant. Randy Little Moon, an Indian person,

with intent to torture, maim, and disfigure, did disable a limb or any member of

another person, namely, Shalene Little Moon, all in violation of 18 U.S.C. §§ 114

and 1153.

                                    COUNT II

      On or about April 1, 2020, near Wounded Knee, in Indian countiy, in the

District of South Dakota, the defendant. Randy Little Moon, an Indian person,

did assault Shalene Little Moon, and said assault resulted in serious bodily

injury, all in violation of 18 U.S.C. §§ 113(a)(6) and 1153.

                                      A TRUE BILL:


                                            NAME REDACTED

                                      Foreperson

DENNIS R. HOLMES
Acting Unitpd^ates Attorney
